IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,862


EX PARTE BILLY GEORGE REEDY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. C-3-007676-0911735-A IN CRIMINAL DISTRICT COURT NO. 3

FROM TARRANT COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of capital murder
and sentenced to a term of life imprisonment. 
	Applicant contends that his guilty plea was involuntarily made, he received ineffective
assistance of counsel, his statement to police was illegally obtained, he was denied his right to
appeal, and the indictment in his case is invalid.  The State responds that Applicant waived his right
to file an Article 11.07 application for writ of habeas corpus as part of his plea agreement, and the
habeas court recommended dismissing this application for that reason.  We order that this application
be filed and set for submission to determine:  (1) whether a defendant may waive the right to file an
application for writ of habeas corpus and (2) what are the limitations of such a waiver.  The parties
shall brief these issues.
	The trial court shall determine whether Applicant is indigent.  If Applicant is indigent and
desires to be represented by counsel, the trial court shall appoint an attorney to represent Applicant. 
Tex. Code Crim. Proc. art 26.04.  The trial court shall send to this Court, within 60 days of the date
of this order, a supplemental transcript containing either the order appointing counsel or a statement
that Applicant is not indigent.  All briefs shall be filed with this Court on or before 90 days of the
date of this order.

Filed: March 5, 2008
Do not publish